DETAILED ACTION
Claims 1-17 and 43-45 were pending; the claims were not amended are changed in any way.
Claims 1-17 and 43-45 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
  
Priority
The instant application, filed 1/19/2020 is a national stage entry of PCT/US18/42966, with an International Filing Date of 7/19/2018. PCT/US18/42966 claims Priority from Provisional Application 62/534,672, filed 7/19/2017.

Claim Rejections - 35 USC § 102
(Maintained Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyerson et al. US 2014/0107092 A1 published April 17, 2014.
Instant claim 1 states, a method of treating colorectal metastases in a subject in need thereof comprising: administering to the subject in need thereof an agent, compound, or composition that inhibits Fusobacterial growth in the subject in need thereof, wherein the subject in need thereof comprises a detectable Fusobacterium infection in or associated with a primary colorectal cancer tumor and in or associated with the colorectal metastases.
Meyerson claim 6, a method of treating, delaying development of, or reducing risk of developing, colorectal cancer in a subject, the method comprising administering to the subject a therapeutically effective amount of an antibiotic effective against Fusobacteria. 
Meyerson notes the enrichment is confirmed by histological analysis of tumor tissue, and also the identification of Fusobacterium DNA in colon tumor metastases, see page 3, column 2, para 1.
Instant claim 2, further comprising diagnosing whether the subject has a bacterial infection.
Meyerson [0003] This invention relates to methods for diagnosing and predicting risk of developing colorectal cancer, for treating colorectal cancer, and reducing risk of developing colorectal cancer.
Meyerson [0042] as shown herein, the presence of Fusobacteria in a stool sample is associated with the presence of colorectal cancer in a subject. In addition, because Fusobacteria is a causative agent of colorectal cancer.
Meyerson [0043] methods for determining levels of specific bacteria in a sample are known in the art, and can include detecting nucleic acids or proteins that are specific to the bacteria. For example, PCR-based assays such as quantitative PCR.
Meyerson [0067] in some embodiments, the antibiotic is nitroimidazole or a nitroimidazole derivative, e.g., metronidazole, tinidazole, or nimorazole.
Claims 1-2, 7, 14-15, and 17 are anticipated by Meyerson.
Response to Arguments: Applicant argues the Meyerson reference doesn’t “explicitly recite” colorectal metastases. After review of the reference, Meyerson teaches administration of an antibiotic to a patient with colorectal cancer with metastases based on the finding of Fusobacterium DNA in colon tumor metastases, see page 3, column 2, para 1. 
Applicant argues that the quantitative PCR approach employed cannot determine viable infection, and therefore the reference doesn’t teach that colorectal metastases have been identified with detectable infection. Firstly, the claim doesn’t require viability. Secondly the claim doesn’t require the infection in the metastases. The claim states, “in or associated with.” Therefore, Applicant’s arguments are misplaced. Lastly, Meyerson clearly teaches using an antibiotic on the biotic (Fusobacterium). Applicant’s arguments have been considered and are not persuasive. 

Claim Rejections - 35 USC § 103
(Maintained Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15, 17, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. US 2014/0107092 A1 published April 17, 2014 as applied to claims 1-2, 7, 14-15, and 17 above, and further in view of Sears et al. US 2016/0223553 A1 published August 4, 2016.
Meyerson teaches [0003] methods for diagnosing and predicting risk of developing colorectal cancer, for treating colorectal cancer, and reducing risk of developing colorectal cancer. Meyerson notes the enrichment is confirmed by histological analysis of tumor tissue, and also the identification of Fusobacterium DNA in colon tumor metastases, see page 3, column 2, para 1. The method Meyerson teaches [0042] the presence of Fusobacteria in a stool sample is associated with the presence of colorectal cancer in a subject. In addition, because Fusobacteria is a causative agent of colorectal cancer. At [0042] the methods include obtaining a stool sample from a subject, and determining a level of Fusobacteria in the sample. Methods for determining levels of specific bacteria in a sample are known in the art, and can include detecting nucleic acids or proteins that are specific to the bacteria. For example, PCR-based assays such as quantitative PCR can be performed using primers that specifically amplify nucleic acids from Fusobacterium species. 
Meyerson doesn’t teach the co-infection with other bacterial infection (instant claim 3),  from the genus Selenomonas, Bacteroides, Prevotella, or any combination thereof (instant claims 43-45).
Sears teaches (Abstract) identification of a subject at elevated risk of developing or having colorectal cancer and/or a colorectal adenoma, based upon detection of a biofilm and/or biofilm-associated bacteria within the gastrointestinal tract of the subject (optionally, within a biopsy specimen and/or stool sample of such subject). Therapies involving administration of an antibiotic agent and/or a probiotic agent to a subject, to prevent or reduce biofilm formation within the gastrointestinal tract of the subject, optionally provided in combination with additional cancer therapy, are also disclosed. Sears, at Figure 2A shows polymicrobial biofilm also containing Bacteroidetes, Lachnospiraceae, and Enterobacteriaceae. Dominant group in left tumor is Bacteroidetes. B. fragilis, Lachnospiraceae and Fusobacteria are also present. Sears discusses the cancers and metastatic disease, see [0033]-[0034]. Sears teaches treating the biofilm with antibiotics, see claim 15.
Both Meyerson and Sears are directed towards the identification and treatment of bacterial infection in colon cancer. Both recognize the important role bacteria play in progression of the disease. As such a person of ordinary skill in the art would have a reasonable expectation of identifying problematic bacteria in colon cancer and metathesis and then treating those bacteria with antibiotics. This is a simple combination of both methods, to arrive at the predictable result of detecting multiple problematic bacteria and treating them. As such the claims were prima facie obvious at the time of filing.
Response to Arguments: Applicant argues the Meyerson reference, this is discussed above and as noted, these arguments are not persuasive.
Applicant then argues each reference individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
(Maintained Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. US 2014/0107092 A1 published April 17, 2014 and Sears et al. US 2016/0223553 A1 published August 4, 2016; as applied to claims 1-12, 14-15, 17, and 43-45 above, and further in view of Abudayyeh et al. US 10,266,886 issued April 23, 2019 with priority to December 9, 2016.
Instant claim 13 requires that the detection method comprises use of a CRISPR effector system. 
Meyerson and Sears teach the identification and treatment of bacterial infection in colon cancer.
They doesn’t extrapolate to all the known methods for detecting and identifying nucleic acids in a sample.
Abudayyeh teaches a nucleic acid detection system comprises a detection clustered regularly interspaced short palindromic repeats (CRISPR) system comprising an effector protein and guide RNAs designed to bind to corresponding target molecules; and RNA-based masking construct. Abudayyeh states that the nucleic acid detection system is useful for detecting target nucleic acids and polypeptide in samples (all claimed); and useful in multiple scenarios in human health including, for example, viral detection, bacterial strain typing, sensitive genotyping, and detection of disease-associated cell free DNA.
A person of ordinary skill in the art would have a reasonable expectation of success in using the known method of Abudayyeh in detecting a nucleic acid, for detecting a nucleic acid in a sample as required by Meyerson’s general disclosure of using a known in the art method for detecting a nucleic acid from Fusobacteria. This flows from the fact that Meyerson teaches detecting a nucleic acid indicative of Fusobacteria, and therefore any method of detecting a nucleic acid would predictable result in finding the infection. As such the instant claims were prima facie obvious at the time of filing.
Response to Arguments: Applicant argues the Meyerson reference, this is discussed above and as noted, these arguments are not persuasive.
Applicant then argues each reference individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
(Maintained Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-17, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. US 2014/0107092 A1 published April 17, 2014 and Sears et al. US 2016/0223553 A1 published August 4, 2016; as applied to claims 1-12, 14-15, 17, and 43-45 above, and further in view of Beyaz et al. “High-fat diet enhances stemness and tumorigenicity of intestinal progenitors,” Nature 2016, 531, 54.
16 requires wherein the subject is put on a low fat or low lipid or low carbohydrate diet.
Meyerson and Sears teach the identification and treatment of bacterial infection in colon cancer.
Meyerson doesn’t extrapolate to all the known methods for mitigating and treating colon cancer.
Breyaz teaches that a high-fat diet (HFD) enhances stemness and tumorigenicity of intestinal progenitors. Breyaz teaches these models predict that extrinsic factors such as a HFD may raise cancer risk by increasing stem-cell divisions, which are the implicated cell-of-origin for many cancers.
A person of ordinary skill in the art would have a reasonable expectation of success in using the known method of treating colon cancer once diagnosed, since Meyerson and Sears teach a method for diagnosing and treating colon cancer, one would naturally use all methods available to save one’s life and help cure and resolve the colon cancer. As such one would moderate their diet and move to a low fat diet as this is predicted to help lower the incidence of cancer proliferation in the intestines. As such the instant claims were prima facie obvious at the time of filing.
Response to Arguments: Applicant argues the Meyerson reference, this is discussed above and as noted, these arguments are not persuasive.
Applicant then argues each reference individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629